UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7093


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BERNARD NATHANIEL CHRISTIAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:03-cr-00351-VVB-2; 1:08-cv-02454-CCB)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Michael Schad, SCHAD & SCHAD, Lebanon, Ohio, for
Appellant.    James G. Warwick, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernard      Nathaniel         Christian      seeks    to     appeal        the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner     satisfies       this        standard      by     demonstrating          that

reasonable    jurists      would     find      that    any     assessment       of     the

constitutional      claims    by    the    district     court     is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                           We have

independently reviewed the record and conclude that Christian

has not made the requisite showing.                     Accordingly, we deny a

certificate    of    appealability         and      dismiss    the     appeal.          We

dispense     with   oral     argument       because      the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED



                                           2